418 F.2d 1336
Jean MARTINON, Plaintiff-Appellant,v.Edward J. FITZGERALD, as District Director of Internal Revenue for the District of Manhattan, New York, New York, Defendant-Appellee.
No. 260.
Docket 33338.
United States Court of Appeals Second Circuit.
Argued November 11, 1969.
Decided November 11, 1969.

Appeal from the United States District Court for the Southern District of New York; Walter R. Mansfield, Judge.
Arnold E. Bruno, New York City (Wilberforce Sully, Jr., New York City), for plaintiff-appellant.
Brian J. Gallagher, Asst. U. S. Atty. (Robert M. Morgenthau, U. S. Atty. for Southern District of New York, New York, N. Y., and Michael D. Hess, Asst. U. S. Atty.), for defendant-appellee.
Before MOORE, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM:


1
Judgment affirmed on the opinion of Judge Mansfield, D.C., 306 F. Supp. 922.